DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Applicant’s amendments to the claims and arguments filed on February 21, 2022 have been received and entered. Claim 1, 3, 5 have been amended, while claims 2, and 7 have been canceled. Claims 1, 3-5, 8-15 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-10 (group I) in the reply filed on December 10, 2020 was acknowledged. Applicant should note that if product claims are found allowable, withdrawn process and vector claims that include all the limitations of the allowable product claims would be considered for rejoinder. All claims directed to a nonelected process and vector must include all the limitations of an allowable product claim for that process and vector invention to be rejoined. Claims 11-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2020.
Claims 1, 3-5, 8-10 are under consideration. 

Priority
This application is a 371 of PCT/JP2017/029766 filed on 08/21/2017, which claims priority from foreign application JP 2016-161777 filed on 08/22/2016. Receipt is acknowledged of certified English translated copies of papers.

Maintained & New-Claim Rejections - 35 USC § 112 -necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A transgenic mouse whose genome comprises a nucleic acid construct comprising a human GPC3 gene-coding DNA which has the beta globin second exon, intron, and third exon added to the 5' side, and which has 3' untranslated region of mouse GPC3 gene inserted to 3’  in the same reading frame on the genome of the mouse, and wherein said mouse is deficient in expression of endogenous mouse GPC3 polypeptide and expresses a human GPC3 polypeptide, wherein the copy number of human GPC3 mRNA in total RNA is lung tissue is equivalent to either one or both of the copy number of monkey GPC3 mRNA in total RNA in the lung of a wild-type monkey and the copy number of human GPC3 mRNA in total RNA in the lung of a human,  does not reasonably provide enablement for any mouse that is deficient in expression of endogenous GPC3 and expresses human GPC in few somatic cells showing contemplated phenotype of expressing GPC3 at physiological level, a chimeric mouse or any mouse that comprises human GPC3 inserted at any locus that expresses a human GPC3 polypeptide at a physiological level in any tissue or organ or a tissue or cell isolated from the genetically modified mouse as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use  the invention commensurate in scope with these claims. 
 Applicant disagree with the rejection arguing that the examples of the specification demonstrate that genetically modified hGPC3KI mice version 2 and version 3 do indeed express human GPC3 at a physiological level (see, e.g., Examples 1 and 2). Applicant has amended the 
Applicants’ arguments have been fully considered, but are not found persuasive. Applicant should note that office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
In the instant case, claims are broad and embrace a genetically modified mouse, wherein the mouse is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide at a physiological level. Thus, claims as presented read on a genetically modified mouse comprising at least in few cells having deletion of endogenous GPC3 and/or insertion of human GPC3 gene segment, wherein mouse expresses a human GPC3 polypeptide at a physiological level in any tissue, organ or bodily fluid. Claims are also drawn to a tissue or cell, which is isolated from the genetically modified non-human animal of claim 1. Given that breadth of base claim does not require deletion and/or insertion of GPC3 polypeptide in each cells, therefore, isolating any cell or tissue as required by claim 8 read on wild type cell or tissue that has no enabled use. 
The specification discloses a hGPC3 knock-in (hGPC3KI) vector ver. 1, into which the genomic region of the mouse glypican-3 gene (mGpc3) is cloned with the coding sequence of the homozygous and hemizygous for the knock-in allele were obtained by breeding hGPC3KI mice ver. 1 and hGPC3KI mice ver. 2 in which removal of the neo gene cassette was confirmed. Similarly, animals which are homozygous and hemizygous for the knock-in allele were obtained by intercrossing hGPC3KI mice ver. 3 in which transmission of the knock-in allele to the next generation has been confirmed. The hGPC3KI mice ver. 3 show an expression level closest to the expression level in humans that were mainly used in subsequent analysis. In view of foregoing, it is apparent that the specification only enables the generation of a mouse whose genome comprises construct  comprising approximately 800-bp 5' upstream region of the mGpc3 gene target region; the mouse beta globin second exon, intron, and third exon; hGPC3 gene-coding sequence; the polyadenylation signal in the third exon of mouse beta globin; loxP sequences; neo gene; and the approximately 800-bp 3' downstream region of the mouse Gpc3 gene target region showing claimed phenotype. 
 The claims as amended broadly recite the mouse expresses human GPC3 polypeptide at a physiological adequate level, the term is not limited to an expression level of the human polypeptide in the mouse relative to any specific species. Thus, the claims broadly encompass different physiological adequate level relative to genus of known and yet to be identified species. An artisan would have to perform undue experimentation to establish physiological level relative to different species to make and use the invention, without reasonable expectation of success. The claims as presented are not enabled as it merely recites 
The claims read on genetic modification in a single or some cell of said mouse as embraced by the breadth of the claim. An artisan would have to perform undue experimentation to make and use without reasonable expectation of success. The state of the art of transgenic at the time of the invention held that the phenotype of transgenic mouse was unpredictable. The resulting phenotype of the claimed transgenic mice was unpredictable before the effective filing date of the claimed invention (Patil et al., (Indian Journal of Public Health research & Development, 2011 Vol. 2, No. 1, 106-109) reports limitations and issues concerned with transgenic animal including 1 and Zhu et al (Nature communication 2019, 10, 1845-1-13, pages 8-10). The specification fails to enable making chimeric mouse such that have an enabled use. One of skill in the art would not know how to use such mouse in any way that differs from a wild type mouse. It is further noted that base claims read on a chimeric animal further comprising at least in few cells having deletion of endogenous GPC3 and/or insertion of human GPC3 gene segment. The method of making genetic mosaic animal or mouse is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined. Furthermore, the spatial distribution of cells of each genotype cannot be predetermined. Therefore, the phenotype of chimeric mouse is not only unpredictably dependent upon the genotype but is also dependent upon the spatial distribution of the cells and their relative population size. Thus, the phenotype of the chimeric mouse encompassed by the claims is highly unpredictable for the reasons discussed in preceding section. It would require undue experimentation for one of skill in the art to determine how to overcome the unpredictability associated with making chimeric mouse such that the proportion and population of cells harboring a genetic alteration could be controlled in such a way as to increase the predictability of the resulting phenotype of the chimeric mouse lack expression of mouse GPC3 and expresses human GPC3 at the physiological level. It is noted that the unpredictability of a particular art area may alone provide reasonable doubt as to the accuracy of the broad statement Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.  In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991).   
The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112(a) requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQe2d 1662 Ex parte Maizel.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.
Examiner’s note: Should applicant amend the base claim to recite mouse genome comprising native exon-intron structure with a human CDS inserted therein as disclosed in GPC3 mouse version 2 or 3 showing physiological level of GPC3 expression, instant rejection may be overcome, pending further consideration. 

New-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 8 is rejected under 35 U.S.C. 102(a)(1)a s being anticipated by Cano-Gauci et al (The Journal of Cell Biology, Volume 146, Number 1, July 12, 1999 255–264).
Claims are directed to a tissue or cell, which is isolated from the genetically modified rodent is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide at a physiological level. As recited claimed mouse does not require integration of human GPC3 gene in the genome of the mouse and therefore not all cells are expected to express human GPC3 and isolated tissue or cell read on a cell that is deficient in endogenous GPC3.
	Regarding claim 8, Cano-Gauci teaches an isolated kidney or lung tissue deficient in endogenous GPC3 isolated from a GPC3-deficent mouse (figure 2) meeting the limitation of the claim. The claimed tissue do not require expression of human GPC3 at the physiological level, therefore, isolation of a tissue or cell from the mouse of Cano-Gauci meets the claim limitation. 
	Should applicant amend the base claim to recite mouse whose genome comprises a nucleic acid construct of version 3 as discussed above resulting in expression of human GPC3 at physiological level, instant rejection may be overcome pending further consideration. 

Withdrawn -Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-8 were rejected under 35 U.S.C. 103 as being unpatentable over Veugeler et al (WO/1999/37764, dated 7/19/1999), Liu et al (Hepatology, 2010, 52, 3, 1060- 1067), Willinger et al (Trends in Immunology July 2011, Vol. 32, No. 7, 321-327) and Jishage et al (WO/2014/042251, dated 3/20/2014). In view of Applicants’ arguments and amendment of base claim 1, the previous rejection is rendered moot and hereby withdrawn. 

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632